Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

configured to” in claims 10-12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



The limitations in claims 10-12 recite “the virtual tool gallery being configured to” which render the claim indefinite because the virtual tool or virtual tool gallery is considered as a graphical object on display area, the graphical object can be an icon, user interface, an application or a program.
Allowable Subject Matter
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the cited prior arts do not teach or suggest the features recited in claim 4 as follows: " ”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1-3, 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kinstner et al. US 9928661 B1, hereinafter Kinstner, and further in view of Tate-Gans et al., US 2019/0197785 A1, hereinafter Tate-Gans.
Kinstner discloses a system configured to present virtual content in an interactive space (facilitate manipulation of computer-generated elements (e.g., virtual content in the form of three dimensional (3D) digital imagery) within an interactive space, col 2 lines 7-25), the system comprising: 
non-transitory electronic storage storing virtual content information (A storage device may be provided. The storage device may comprise a memory 1208 configured to store one or more of the virtual environment application, sensor data, data files, drivers, and/or other applications and/or information used by the system 1200, col 24 lines 45-52), the virtual content information defining virtual content (manipulation of computer-generated elements may be facilitated based on output signals from one or more sensors and/or other information. The output signals may convey locations of points on a real-world object within a real-world three-dimensional space. The points may correspond to, for example, a 3D point cloud, the virtual content (also referred to as one or more of “virtual entities,” and/or “virtual objects”) may be assigned an associated charge and/or field, col 2 lines 26-45), the virtual content including:
virtual objects (the virtual content (also referred to as one or more of “virtual entities,” and/or “virtual objects") may be assigned an associated charge and/or field, col 2 lines 26-45), individual virtual objects being defined by visual information (Individual primitives may be
assigned one or more parameter values for one or more parameters. Parameter values of one or more parameters may define properties the individual primitives and/or virtual objects they make up. For example, parameters may include one or more of a type parameter, a charge parameter, a field parameter, a size parameter, one of more constraint parameters, one or more coordinate parameters, one or more visual parameters, and/or other parameters, col 4 lines 42-54) and effects information (the physics simulation may be completed for an identified frame. At an operation 1418, the scene may be updated with the latest changes and/or information from the current physics simulation frame. At an operation 1420, dynamic visual effects may be calculated based upon a list of applied forces. Dynamic visual effects may include providing color effects and/or other visual effects at points of simulated content between a user hand and a virtual object, and/or other visual effects, col 29 lines 10-21), the visual information specifying visual characteristics of individual virtual objects (Individual primitives may be assigned one or more parameter values for one or more parameters. Parameter values of one or more parameters may define properties the individual primitives and/or virtual objects they make up. For example, parameters may include one or more of a type parameter, a charge parameter, a field parameter, a size parameter, one of more constraint parameters, one or more coordinate parameters, one or more visual parameters, and/or other parameters, col 4 lines 42-54), the effects information specifying effects applied to the individual virtual objects and effects available to be applied to the individual virtual objects (the physics simulation may be completed for an identified frame. At an operation 1418, the scene may be updated with the latest changes and/or information from the current physics simulation frame. At an operation 1420, dynamic visual effects may be calculated based upon a list of applied forces. Dynamic visual effects may include providing color effects and/or other visual effects at points of simulated content between a user hand and a virtual object, and/or other visual effects, col 29 lines 10-21); and 
The system may comprise one or more physical processors. The one or more physical processor may be configured by machine-readable instructions. Executing the machine-readable instructions may cause the one or more processor to facilitate simulating user interaction with virtual objects in an augmented reality space. The machine-readable instructions may comprise one or more |
computer program components, col 4 line 65 to col 5 line 5) generate images of the virtual content to be perceived as being present within a real-world environment (a virtual object may have more than one associated interactive volumes and/or fields. A virtual object may become interactive with an entity from the real world (also referred to as one or more of a “real-world entity,” “real-world object,” and/or “real world element”) when the real world entity interacts with an interactive volume associated with the virtual object, when a real world object enters an interactive volume of a virtual object, a force exerted on the virtual object by the real world object may be determined, col 2 line 46 to col 3 line 3, a virtual object may be provided as a digital image rendered by an imaging component configured to generate digital imagery. An imaging component may comprise one or more of a display, a projector, and/or other imaging components, col 3 In 22-40); 
obtain user input for selecting one or more virtual objects (movement of the point cloud may be processed to determine a “grab” gesture (e.g., corresponding to opening and closing of a hand) and/or other gestures. The grab gesture may be used to select or grasp a virtual object in the virtual 3D space, col 23 lines 31-59), the user input comprising selection of the first virtual object (movement of the point cloud may be processed to determine a “grab” gesture (e.g., corresponding to opening and closing of a hand) and/or other gestures. The grab gesture may be used to select or grasp a virtual object in the virtual 3D space, col 23 lines 31-59), and

However, Tate-Gans teaches in fig. 1 a user's landscape 110 as viewed by a user 103 through a head-mounted system 160. That may be equated as the first image of an instance of the virtual presentation area; and a second image of an instance of a first virtual object (see fig. 1 115b). 
a pose for the first virtual object, the pose including a location of the first virtual object with respect to the virtual presentation area (see [0065] discloses The passable world model provides the ability to efficiently communicate or pass information that essentially encompasses at least a field of view of a user. In one embodiment, the system uses the pose and orientation information, as well as collected 3D points described above in order to create the passable world. In some embodiments, the passable world model allows the user the ability to integrate content (e.g., virtual and/or physical content) with the real world. A passable world system may include one or more mixed reality systems or mixed reality user devices that are able to connect to a cloud network, a passable world model, a set of object recognizers, and a database (e.g., external database 150). The passable world model may be configured to receive information from the mixed reality user devices and also transmit data to them through the network. For example, based on the input from a user, a piece of the passable world may be passed on from one user to another user. The passable world model may be thought of as a collection of images, points and other information (e.g. real world information) based on which the mixed reality system is able to construct, update and build the virtual world on the cloud, and effectively pass pieces of the virtual world to various users. For example, a set of real world points collected from a mixed reality user device may be collected in the passable world model. Various object recognizers may crawl through the passable world model to recognize objects, tag images, etc., and attach semantic information to the objects. The passable world model may use the database to build its knowledge of the world, attach semantic information, and store data associated with the passable world); and 
responsive to the pose of the first virtual object having the location that is distanced from the simulated surface of the virtual presentation area, effectuate the anchor relationship, wherein effectuating the anchor relationship comprises: causing the first virtual object to move from the location to the return position on the simulated surface of the virtual presentation area (see [0073] The Prisms 113 may be anchored/attached/pinned to various objects within a user's landscape 110, including snapping or anchoring to another Prism. For example, Prism 113a, which displays virtual content 115 (e.g., a video 115a from a video streaming application), may be anchored to a vertical wall 117a. As another example, Prism 113b, which displays a 3D tree 115b from a Halcyon application, is shown in FIG. 1 to be anchored to a table 117b. Furthermore, a Prism 113 may be anchored relative to a user 103 (e.g., body-centric), wherein the Prism 113 which displays virtual content 115 may be anchored to a user's body, such that as the user's body moves, the Prism 113 moves relative to the movement of the user's body. A body-centric content may be application content such as planes, meshes, etc. that follow the user and remain positionally consistent with the user. For example, a small dialog box that follows the user around but exists relative to the user's spine rather than the landscape 110. Additionally, a Prism 113 may also be anchored to a virtual object such as a virtual display monitor displayed within the user's landscape 110. The Prism 113 may be anchored in different ways, which is disclosed below).
Thus, it would have been obvious to one of ordinary skill in the art to combine the teachings of Tate-Gans into teachings of Kinstner in order to provide the placement and display of the virtual content in the mixed reality/virtual environment by managing the virtual object itself.

Claim 2. 
Tate-Gans teaches the system of claim 1, wherein the virtual content defined by the virtual content information further includes virtual tools positioned to be viewable with the virtual presentation area, individual virtual tools representing different effects applicable to the individual virtual objects (see [0234] discloses at the specified distance before the clipping plane, in some embodiments, where the mixed reality system may no longer render content comfortably, and/or as the user gets near that cutoff point, the content should fade out smoothly, rather than turn off abruptly. In some embodiments, fading may occur when the user is close to the clipping plane (e.g., exact measurement may depend upon hardware). Virtual content in the landscape may have this effect when the user passes through or gets too close to the content); and wherein the one or more physical processors are further configured by the machine-readable instructions to: obtain user input for selecting one or more affects to be applied to individual virtual objects presented on the virtual presentation area, the user input comprising: selection of a first virtual tool for application to the first virtual object, the first virtual tool representing a first [0186] the centralized rendering system may not have support for transforming/managing Client Prisms 215 as part of a larger (e.g. universe space) scene graph. A Universe Prism may be an instance of a Client Prism with additional logic and functionality. In the Universe, the capability to transform a group of Client Prisms 215 may be handled via a transform tree. For example, each panel of the launcher may be a separate application, wherein each panel corresponds to its own Prism. It may be beneficial for the Universe to be able to group the multiple Prisms associated with the launcher into a group so the multiple Prisms may be managed together such that when one Prism within the group is modified, the other Prisms within the group may be affected and thus may need to be modified as well. This may enable multiple applications to appear and behave as if it were a single application. For example, if the launcher is anchored to the user's body (e.g., body dynamic), as the user moves throughout his environment, the location of the launcher, as well as the location of its panels corresponding to multiple Prisms may also need to be modified/transformed as a group); and 
specification of a value of a first parameter for the first effect that is applied to the first virtual object by the first virtual tool, wherein specification of the value of the first parameter for the first effect applied to the first virtual object causes the effects information for the first virtual object to specify the value of the first parameter for the first effect as being applied to the first virtual object (see fig. 3). 

Claim 3. 
Tate-Gans teaches the system of claim 2, wherein: the first virtual tool is perceived at a first virtual position at or near a boundary of the instance of the virtual presentation area. See [0228] discloses the application options menu 1310 may be displayed within the volumetric space of the Secondary UI volume 220 from FIG. 2.

Claim 7. 
Tate-Gans teaches the system of claim 1, wherein the user input comprises gesture-based input, such that: selecting the first virtual object is facilitated by a first set of gestures; and posing the first virtual object is facilitated by a second set of gestures. See [0084-0086].

Claim 8. 
Tate-Gans teaches the system of claim 2, wherein the first effect includes one or more of a color effect, an animation effect, an annotation effect, a display mode effect, or an audio effect. [0130] When a user launches an application in the Universe, the user may pull a Prism out of the Launcher Menu and place the resulting volume into space. Other methods of launching an application may be used, such as clicking on an application icon. In some embodiments, the user may move the Prism around in altitude and azimuth (on a spherical shell) by moving a controller/input device (e.g., a totem) up or down. To move the object closer or farther away, the user may use a joystick on the totem to "push" or "pull" the Prism, or may slide the user's finger over a touch sensitive part of the totem. This has the effect of changing the radius of the shell. In some embodiments, two buttons on the totem may cause the Prism to grow or shrink. Finally, rotating the totem itself may rotate the Prism. This assumes totems may have six degrees of freedom (DOF). This is consistent with the kind of controls used in VR painting applications, for example, but the totem could be any suitable user input device.


Kinstner teaches the system of claim 1, further comprising: a light source configured to emit light forming the images of the virtual content; and an optical element, the optical element being configured to provide the light emitted from the light source to an eye of the user to generate the interactive space. See col. 2 lines 6-25 discloses the interactive space may include one or more of a virtual reality environment, an augmented reality environment, and/or other interactive spaces. An "augmented reality environment," as used herein, may refer to a space that represents a virtual environment that is superimposed over a perspective of a physical environment around a specific user. An augmented reality environment may include attributes of a virtual environment, including virtual objects superimposed over portions of the physical environment. In some implementations, an augmented reality environment may represent physical objects in the physical world as virtual objects in the augmented environment. The terms "space" and "environment" may be used interchangeable herein.

Claim 10. 
Tate-Gans teaches the system of claim 1, wherein the virtual content further includes: a virtual object gallery, the virtual object gallery comprising a set of supports, individual supports being positioned at discrete locations on the virtual object gallery, the virtual object gallery being configured to simulate removable engagement of the individual virtual objects to the individual supports. [0224] FIG. 11 shows an example view of a placed launcher, according to some embodiments. As shown in FIG. 11, launcher menu 1100 may include an icon grid panel 1120, a minimized social panel 1110 and a minimized store panel 1130. The icon grid panel 1120 may actively display icons of applications a user may launch with the minimized social panel 1110 to the left and the minimized store panel 1130 to the right of the icon grid panel 1120. An image icon 1140 may indicate to the user that the launcher has been placed at the particular location, in this example, on top of a stool. A different image icon 1140 may indicate a pinned launcher, as opposed to a placed launcher. In some embodiments, different numbers of panels, and/or different content for the panels may be used.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVID AMINI whose telephone number is (571)272-7654.  The examiner can normally be reached on 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 
/JAVID A AMINI/P.E., D.Sc., Art Unit 2613